I IN THE SKY, INC. 1315 5th Street South Hopkins, MN 55313 VIA EDGAR CORRESPONDENCE February 11, 2014 Larry Spirgel Assistant Director US Securities and Exchange Commission Division of Corporation Finance treet NE Washington, DC Re: I In The Sky Inc. Registration Statement on Form S-1/A Filed: February 5, 2014 File No. 333-192272 Dear Mr. Spirgel: Please consider this as our request to accelerate the effective date of the above-referenced registration statement for I In The Sky Inc. (the “Company”). We request that the registration statement be made effective as of Thursday, February 13, 2014 at 5:00 p.m. (EST), or as soon thereafter as possible. The Company affirms there have been no material events that require further disclosure. The Company acknowledges that should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing. The Company acknowledges that the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing. Additionally, the Company acknowledges that it may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, I In The Sky Inc. /s/ Michael Staples Michael Staples, President
